Case 1:17-cr-00101-LEK Document 811 Filed 01/27/20 Page 1 of 1       PageID #: 7132

                             MINUTE ORDER



 CASE NUMBER:          CRIMINAL NO. 17-00101 LEK-1
 CASE NAME:            USA v. (1) Anthony T. Williams


      JUDGE:     Leslie E. Kobayashi         DATE:           1/27/2020


COURT ACTION: EO: Government’s [809] Motion to Quash Subpoena’s will be
considered by Judge Leslie E. Kobayashi as a Non Hearing Motion.

Memorandum in Opposition is due 2/3/2020.
Reply Memorandum is due: 2/10/2020.


Government’s [809] Motion to Quash Subpoena’s will be taken under submission
thereafter. Court to issue Order.




Submitted by: Agalelei Elkington, Courtroom Manager
